March 14, 2019




                                                                           Supreme Court

                                                                           No. 2017-235-Appeal.
                                                                           (PC 14-91)


         Dawn M. Parrillo, Administratrix of the      :
               Estate of Daniel Santos

                              v.                      :

                 Rhode Island Hospital et al.         :




                        NOTICE: This opinion is subject to formal revision before publication in
                        the Rhode Island Reporter. Readers are requested to notify the Opinion
                        Analyst, Supreme Court of Rhode Island, 250 Benefit Street, Providence,
                        Rhode Island 02903, at Tel. 222-3258 of any typographical or other
                        formal errors in order that corrections may be made before the opinion is
                        published.
                                                                 Supreme Court

                                                                 No. 2017-235-Appeal.
                                                                 (PC 14-91)


 Dawn M. Parrillo, Administratrix of the      :
       Estate of Daniel Santos

                     v.                       :

        Rhode Island Hospital et al.          :


                   Present: Suttell, C.J., Flaherty, Robinson, and Indeglia, JJ.

                                         OPINION

       Justice Flaherty, for the Court. The plaintiff in this wrongful death action, Dawn M.

Parrillo, Administratrix of the Estate of Daniel Santos (Parrillo or plaintiff), appeals from the

entry of summary judgment in favor of the defendant, Shea Gregg, M.D. A justice of the

Superior Court dismissed the action against Dr. Gregg because the statutory period for filing a

wrongful death action had expired. After thoroughly reviewing the record and after carefully

considering the arguments of the parties, we affirm the entry of summary judgment.

                                                  I

                                        Facts and Travel

       In the early hours of Friday, February 17, 2012, Daniel Santos was returning home from

an event celebrating his boss’s birthday when he lost control of his vehicle and collided with a

utility pole. Mr. Santos was transported to Rhode Island Hospital, where he was admitted to the

Trauma Intensive Care Unit with multiple injuries, including six fractured ribs and other injuries

to his right knee and right foot. Over the next three days, Santos’s condition stabilized, and he

even showed some signs of improvement. That improvement caused the medical staff to move




                                               -1-
Mr. Santos to the medical floor for further monitoring and treatment. There, he expressed his

eagerness to go home.

       Optimism proved to be fleeting, however, and Mr. Santos’s condition soon took a drastic

turn for the worse. On February 21, Mr. Santos developed chest pain, and x-rays revealed that

excess fluid had accumulated around his left lung. Mr. Santos was quickly transferred back to

the Trauma Intensive Care Unit, where a chest tube was inserted and antibiotics were

administered. That evening Mr. Santos suffered two cardiac arrests, but he regained vital signs

after two minutes of cardiopulmonary resuscitation (CPR). He was then sedated in an effort to

improve oxygenation and ventilation. Unfortunately, however, Mr. Santos’s condition continued

to deteriorate.   On the morning of February 22, his family made the difficult decision to

withdraw treatment. Mr. Santos was pronounced dead later that morning.

       On May 17, 2012, Dawn Parrillo, Mr. Santos’s domestic partner and the administratrix of

his estate, requested his medical records from Rhode Island Hospital because she believed that

the records might reveal evidence of negligent treatment. 1 The hospital delivered those records

three months later, on August 23, 2012.

       On January 9, 2014, nearly two years after Mr. Santos died and nearly a year and a half

after she received his medical records, Parrillo filed a complaint against the hospital, as well as

Charles Adams, M.D. and Whitney Young, M.D., two physicians who had been involved in Mr.

Santos’s care, alleging negligent treatment leading to the wrongful death of Mr. Santos. 2 Parrillo

filed a first amended complaint on February 20, 2014, which was nearly identical to the original

1
  Parrillo contends that she and Mr. Santos held themselves out as husband and wife, although
they were never formally married. Because this action was brought in the name of Santos’s
estate, and because Ms. Parrillo is the administratrix of the estate, her relationship with Mr.
Santos is irrelevant to this appeal.
2
  Although Parrillo’s original complaint is dated December 12, 2013, it was docketed on January
9, 2014.

                                               -2-
complaint, except that it omitted the allegations against Dr. Young.

       In February 2015, three years after Mr. Santos’s death, Parrillo first propounded requests

for production of documents and interrogatories upon both Rhode Island Hospital and Dr.

Adams. Relevant to this appeal, the interrogatories to Rhode Island Hospital requested that the

hospital provide the name, address, and a description of “each and every person known to you to

have treated the Plaintiff [sic] while inpatient at the Rhode Island Hospital from the time of his

admission through to the time of his death on February 22, 2012.” The hospital responded with a

boilerplate objection that the interrogatory sought privileged information and that it was

“ambiguous, overly broad and unduly burdensome.” Nevertheless, the hospital stated further

that “[w]ithout waiving this objection, Plaintiff is referred to the medical records[.]”

       In November 2015, Parrillo propounded additional interrogatories upon Rhode Island

Hospital, asking the hospital to “identify by name(s), address(es) and date(s) of care and

treatment of all physicians, including the attending physicians responsible for the medical

treatment and care rendered to Mr. Santos from the date of his admission to the Rhode Island

Hospital on February 17, 2012, through February 22, 2012.” The hospital also objected to this

interrogatory, again claiming that it was “overly broad, irrelevant and burdensome[,]” but again,

without waiving that objection, referred Parrillo to Mr. Santos’s “Rhode Island Hospital chart.”

Parrillo did not file a motion to compel more responsive answers.

       Nevertheless, Rhode Island Hospital agreed to provide the names of the attending

physicians during Mr. Santos’s hospital stay, and, on February 3, 2016, the hospital sent

Parrillo’s attorney an email identifying, for the first time, Dr. Gregg as the attending physician in




                                                -3-
the Trauma Intensive Care Unit on February 20, 2012. 3 Armed with this information, on April 1,

2016, Parrillo moved for leave to amend her complaint a second time. That motion was granted

on May 9, 2016. The second amended complaint added several new defendants, including Dr.

Gregg.

         Dr. Gregg filed a motion for summary judgment on May 23, 2016, claiming that the

statute of limitations for wrongful death had expired before he had been added as a defendant.

The Superior Court agreed, the motion was granted, and judgment was entered soon thereafter in

favor of Dr. Gregg. Parrillo timely appealed.

                                                II

                                      Standard of Review

         This Court reviews a decision granting summary judgment de novo. DeLong v. Rhode

Island Sports Center, Inc., 182 A.3d 1129, 1134 (R.I. 2018). In doing so, we “[e]xamin[e] the

case from the vantage point of the trial justice who passed on the motion for summary judgment”

and “view the evidence in the light most favorable to the nonmoving party[.]”           Sullo v.

Greenberg, 68 A.3d 404, 406 (R.I. 2013) (quoting Sacco v. Cranston School Department, 53
A.3d 147, 150 (R.I. 2012)). “Summary judgment is appropriate only when the ‘pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.’” Sola v. Leighton, 45 A.3d 502, 506 (R.I. 2012)

(brackets omitted) (quoting Plunkett v. State, 869 A.2d 1185, 1187 (R.I. 2005)).




3
  The parties agree that Dr. Gregg is briefly mentioned in Mr. Santos’s medical records as having
intubated the patient, although, during his deposition, Dr. Gregg disputed that he had performed
the procedure. Those records were provided to Parrillo on August 23, 2012.

                                                -4-
                                                III

                                            Discussion

       The issues raised in this appeal can be distilled to one question: Is the statute of

limitations for wrongful death actions contained in G.L. 1956 § 10-7-2 tolled when a plaintiff

does not timely discover the identity of an alleged tortfeasor? We answer that it is not.

       In Rhode Island, actions seeking recovery for a wrongful death must be commenced

within three years of the date of death, except in situations where the wrongful death is alleged to

have been “caused by any wrongful act, neglect or default which is not known at the time of

death[.]” Section 10-7-2. In those circumstances, the statute of limitations may be tolled and the

action may be considered timely if “commenced within three years of the discovery of the

wrongful act, neglect or default or within three years of when, in the exercise of reasonable

diligence, the wrongful conduct should have been discovered.” Pari v. Corwin, 620 A.2d 86, 87

(R.I. 1993); see § 10-7-2. Significantly, “the Wrongful Death Act’s focus [is] on the act that

caused the death rather than the actors[.]” O’Connell v. Walmsley, 156 A.3d 422, 428 (R.I.

2017) (emphases added) (internal parentheses omitted).

       It is significant that Parrillo did not name Dr. Gregg as a defendant in this wrongful death

action until she filed her second amended complaint in April 2016, more than four years after

Mr. Santos’s death. 4 She argues, however, that the statute of limitations set forth in § 10-7-2

should be tolled because she could not, in the exercise of reasonable diligence, have discovered

the “wrongful act, neglect or default” of Dr. Gregg until February 2016, when he was finally



4
  The hearing justice determined that Parrillo’s second amended complaint did not relate back to
her original filing because there was no evidence that Dr. Gregg was aware that there was a
possible claim against him or that he knew that, but for a mistake, he would have been named as
a party to the suit. See Super. R. Civ. P. 15(c). Parrillo does not appeal this aspect of the hearing
justice’s decision.

                                                -5-
identified by counsel for Rhode Island Hospital as an attending physician during what is claimed

to be a critical portion of Mr. Santos’s fateful stay at Rhode Island Hospital. We do not agree.

                                                   A

                           The Wrongful Act, Not the Wrongful Actor

        Because it appears to us that Parrillo incorrectly interprets the arc of § 10-7-2, we begin

our analysis with an examination of the text of the statute as well as our previous interpretations

of it. As we have set forth supra, the fulcrum of the discovery rule in § 10-7-2 is “the act that

caused the death rather than the actors[.]” O’Connell, 156 A.3d at 428 (emphases added)

(internal parentheses omitted). We therefore have no hesitation in concluding that Parrillo’s

focus on the identification of Dr. Gregg as a potential tortfeasor is misdirected. This is so

because Parrillo’s knowledge of the wrongful conduct began the running of the statute of

limitations, not her belief that Dr. Gregg may have been the actor responsible for that conduct.

        Section 10-7-2 reads, in pertinent part:

                “Except as otherwise provided, every action brought pursuant to
                this chapter shall be commenced within three (3) years after the
                death of the person. With respect to any death caused by any
                wrongful act, neglect or default which is not known at the time of
                death, the action shall be commenced within three (3) years of the
                time that the wrongful act, neglect or default is discovered or, in
                the exercise of reasonable diligence, should have been discovered.”

Importantly, it is clear from a reading of the text of the statute that it is a potential plaintiff’s

knowledge of the “wrongful act, neglect or default” that triggers the statute of limitations.

Notably absent from the text of the statute is any mention of a potential plaintiff’s knowledge of

the identity of the alleged tortfeasor.

        Moreover, the date the plaintiff discovered the allegedly wrongful conduct has always

been our lodestar when determining whether or not the statutory period for filing a wrongful




                                                   -6-
death suit has expired. For example, in Ashey v. Kupchan, 618 A.2d 1268 (R.I. 1993), the

plaintiffs argued that, although they suspected at the time of their son’s death that his demise had

been caused by medical malpractice, it was not until they obtained an expert opinion on the

matter, almost a year after the death, that their suspicions were confirmed. Ashey, 618 A.2d at

1269. The plaintiffs thus argued that § 10-7-2 should be tolled until the date the plaintiffs

received that expert opinion. Id. We disagreed, reasoning that the operative date was not when

the plaintiffs “tracked down an expert to confirm their suspicions[.]” Id. Instead, we held that

“Section 10-7-2 states that the discovery date is the date that the plaintiffs knew or should have

known of the ‘wrongful act’ that is the basis of their lawsuit.” Id. Because the plaintiffs were

aware of the wrongful conduct shortly after their son’s death but waited more than three years to

file suit, § 10-7-2 time barred their claim. Id. at 1270.

       Similarly, in Pari, the plaintiffs were “almost immediately aware” that delays in referring

their minor child to surgery had contributed to the child’s death, but they nevertheless waited

more than four years to file a wrongful death claim. Pari, 620 A.2d at 86-87. We held that the

tolling provision in § 10-7-2 was unavailable in these circumstances, and that the plaintiffs had

“simply failed to file their wrongful-death action within the proper time.” Id. at 87.

       In Benner v. J.H. Lynch & Sons, Inc., 641 A.2d 332 (R.I. 1994), the plaintiff’s husband

was killed when his vehicle struck a guardrail and a parked truck near a highway construction

site. Benner, 641 A.2d at 333. More than three years later, the plaintiff brought a wrongful

death claim against the Rhode Island Department of Transportation and two private contractors

that had been working on the construction site for negligently designing and maintaining the

site’s safety features. Id. at 333-34. To determine whether the plaintiff’s claim was time barred

by § 10-7-2, we were tasked with determining the date on which the plaintiff should have




                                                 -7-
discovered the wrongful conduct that caused her husband’s death—the date of her husband’s

accident or the date an expert opined on the sufficiency of the highway safety features. Id. at

334. We held that, with respect to automobile accidents, the cause of action accrues at the time

of the accident because that is the date upon which a plaintiff is put on notice that the decedent’s

injuries could have been caused by tortious conduct. Id. at 336. We explained that:

               “This doctrine is based upon the fact that the traumatic event is
               immediately apparent to the participants or their legal
               representatives. * * * Without question, [a potential plaintiff] must
               carry out both factual and legal investigations of varying durations.
               * * * This does not mean that the statute of limitations will be
               tolled until the investigation is complete. Such a doctrine would
               render the statute of limitations meaningless and ineffective.” Id.

       In all these cases, the critical factor in our analysis has been the date when the plaintiff

became aware that the decedent’s death could have been caused by wrongful conduct, and thus

when “the wrongful act, neglect or default [was] discovered or, in the exercise of reasonable

diligence, should have been discovered.” 5 Section 10-7-2.

       Parrillo argues that our decision in O’Sullivan v. Rhode Island Hospital, 874 A.2d 179



5
  We have also adhered to this principle when considering the discovery rule in other contexts.
For example, in product liability suits, we have held that “the discovery rule concerns the
discovery that one has suffered an injury, not the discovery of the identity of the party allegedly
responsible for causing the injury.” Renaud v. Sigma-Aldrich Corporation, 662 A.2d 711, 715
(R.I. 1995) (examining personal injury claim governed by statute of limitations in G.L. 1956
§ 9-1-14). Similarly, we have held that the tolling provision for a claim of medical malpractice
in § 9-1-14.1 “assists a plaintiff who is unable in the exercise of reasonable diligence to discover
an injury due to medical malpractice[,]” but is unavailable when a plaintiff knows of the injury
and “merely claims that she did not know the identity of the medical doctor who might have
treated [the injured person].” Grossi v. Miriam Hospital, 689 A.2d 403, 404 (R.I. 1997).
However, we have treated cases founded on drug-products liability more liberally in the context
of the tolling of an applicable statute of limitation. See Anthony v. Abbott Laboratories, 490
A.2d 43, 46 (R.I. 1985) (“[I]n a drug product-liability action where the manifestation of an
injury, the cause of that injury, and the person’s knowledge of the wrongdoing by the
manufacturer occur at different points in time, the running of the statute of limitations would
begin when the person discovers, or with reasonable diligence should have discovered, the
wrongful conduct of the manufacturer.”).

                                               -8-
(R.I. 2005), stands in contrast to this longstanding rule. We do not agree, and conclude that her

reading of O’Sullivan is fundamentally flawed.

       In O’Sullivan, the plaintiff’s wife was brought by ambulance to Newport Hospital

complaining of nausea, vomiting, decreased appetite, and persistent fever. O’Sullivan, 874 A.2d

at 181. At the hospital, Mrs. O’Sullivan was rehydrated with a saline solution and promptly

discharged. Id. The next day, she was again transported by ambulance to Newport Hospital with

worsening symptoms, and was again rehydrated and again discharged. Id. Two days after that,

she was brought to Newport Hospital for a third time; she was finally admitted as a patient and

diagnosed with severe bilateral pneumonia and severe neutropenia, a condition that caused her to

be more susceptible to bacterial infections. Id. She was soon transferred to Rhode Island

Hospital, where she died after spending three weeks in that hospital’s intensive care unit. Id.

       The plaintiff received his wife’s medical records roughly three months after her death on

March 1, 1999. O’Sullivan, 874 A.2d at 181. Later that year, the plaintiff filed a wrongful death

action against a number of defendants affiliated with Newport Hospital. Id. The plaintiff waited

until June 2002, however, to file a wrongful death claim against defendants associated with

Rhode Island Hospital. Id. Importantly, the claims against the Rhode Island Hospital defendants

were filed more than three years after the decedent’s death, but less than three years after the

plaintiff received his wife’s medical records. Id. At issue, therefore, was whether the statute of

limitations in § 10-7-2 began to run on the date of Mrs. O’Sullivan’s death or on the date on

which the plaintiff received her medical records. Id. at 183.

       We began our analysis in O’Sullivan by “unhesitatingly” rejecting the argument that the

“fact of death always triggers the running of the wrongful death statute of limitations” when

death is allegedly caused by medical errors. O’Sullivan, 874 A.2d at 184 (emphasis in original).




                                               -9-
Unlike automobile accidents, in which “the traumatic event is immediately apparent to the

participants or their legal representatives[,]” Benner, 641 A.2d at 336, the plaintiff in O’Sullivan

“had no knowledge or reason to know of possible tortious acts” at Rhode Island Hospital,

considering that the decedent had been transferred to Rhode Island Hospital only after “multiple

fruitless trips to Newport Hospital” with increasingly worsening symptoms. Id. at 184, 185 (first

emphasis added; second emphasis in original).

       We believed that those “fruitless trips” were such dominant “red flags” that it was “not at

all illogical” for the plaintiff to focus at the outset on the conduct of the Newport Hospital actors

when first filing his wrongful death claim. O’Sullivan, 874 A.2d at 187. Indeed, we held that

“[t]here was no reason for plaintiff initially to believe that he should inquire beyond the local

hospital to which Mrs. O’Sullivan had thrice been transported.” Id. It was not until the plaintiff

received the decedent’s medical records that he had any reason to suspect that other tortious

conduct, at Rhode Island Hospital, might have contributed to his wife’s death. Id.

       We concluded, therefore, that “any alleged wrongful act on the part of the Rhode Island

Hospital defendants was not known to plaintiff at the time of Mrs. O’Sullivan’s death” and that

the plaintiff’s receipt of his late wife’s medical records triggered the statute of limitations as to

Rhode Island Hospital because it was those medical records that first suggested that tortious

conduct might have occurred there. 6 O’Sullivan, 874 A.2d at 187-88 (emphasis added). We

held that “when virtually all available evidence indicates that the tort (if any) in all likelihood

was caused by one particular entity or person, the plaintiff is not obliged to beat the bushes at the



6
 We did note, however, that the facts before us in O’Sullivan v. Rhode Island Hospital, 874 A.2d
179 (R.I. 2005), were “highly unusual” and that “[i]n the usual situation, the plaintiff would be
aware of the wrong (or the reasonably suspected wrong) at or immediately following the death
and would know at that time which defendants should be named.” O’Sullivan, 874 A.2d at 180,
187. Those unusual circumstances are not before us in this case.

                                               - 10 -
first conceivable opportunity in an attempt to locate yet more possible tortfeasors.” Id.

       Contrary to Parrillo’s contention in this case, our holding in O’Sullivan did not adopt a

rule whereby the statute of limitations in § 10-7-2 would be tolled until a plaintiff learns of the

identity of the allegedly negligent party. 7    O’Sullivan was instead a rather straightforward

application of our longstanding interpretation of § 10-7-2—namely, that “the statute of

limitations is automatically tolled when the ‘wrongful act, neglect or default’ ‘is not known at the

time of death’ and it is the actual (or imputed) discovery of the ‘wrongful act, neglect or default’

that triggers the running of the statute.” O’Sullivan, 874 A.2d at 186 (emphasis omitted).

                                                 B

                                           Application

       Having completed our review of the caselaw and having confirmed that “it is the actual

(or imputed) discovery of the ‘wrongful act, neglect or default’ that triggers the running of the

statute” of limitations in § 10-7-2, O’Sullivan, 874 A.2d at 186 (emphasis omitted), we now turn

our attention to the facts before us to determine when Parrillo “knew or should have known of

the ‘wrongful act’ that is the basis of [her] lawsuit.” Ashey, 618 A.2d at 1269.

       The alleged wrongful acts that form the basis of Parrillo’s claim against Dr. Gregg can be

found in her second amended complaint and are as follows: Dr. Gregg (1) “failed to recognize

signs of infection”; (2) “failed to begin a regimen of antibiotics”; (3) “fail[ed] to order a chest

CT”; (4) did “not us[e] CT Angio or D-Dimer to rule out pulmonary embolism, or acute



7
  Parrillo’s confusion may be attributable to our discussion in O’Sullivan of the West Virginia
case Gaither v. City Hospital, Inc., 487 S.E.2d 901 (W. Va. 1997). In that case, the highest court
of West Virginia ruled that that state’s statute of limitations on medical malpractice actions
would not begin to run until a plaintiff knew of the injury sustained, the identity of the allegedly
negligent party, and the causal relationship between the two. See Gaither, 487 S.E.2d at 909.
However, while we noted that our decision in O’Sullivan was “guided” by Gaither, we did not
adopt that case’s rule as our own, nor do we do so now. See O’Sullivan, 874 A.2d at 188-89.

                                               - 11 -
infection”; (5) “failed to recognize and act upon clinical signs of infection”; (6) “failed to

provide a reasonable degree of care”; and (7) “fail[ed] to properly and timely diagnose Santos’s

deteriorating health, infection and general condition[.]”      In our opinion, this conduct was

discoverable, at the latest, on August 23, 2012—the date on which Parrillo obtained Mr. Santos’s

medical records. 8 See Meyette v. Leach, 651 A.2d 1229, 1229 (R.I. 1994) (mem.) (“[W]e are of

the opinion that the alleged negligence was neither latent nor undiscoverable if plaintiff had

exercised reasonable diligence at the time of his wife’s death. All of the records, including the x-

rays, were available to plaintiff and his counsel.”). Indeed, the conduct that Parrillo attributes to

Dr. Gregg in the second amended complaint is in fact the very same conduct, pled almost word

for word, that was alleged against the other defendants in Parrillo’s original complaint.

       It cannot be gainsaid, therefore, that Parrillo knew what conduct she believed caused Mr.

Santos’s death within the three-year statutory period set by § 10-7-2. When she was deposed,

Parrillo acknowledged that she had suspected shortly after Mr. Santos’s death that his death had

been caused by malpractice, and it was that suspicion that drove her to request his medical

records from Rhode Island Hospital. She simply failed to name all of the potentially responsible

parties, including Dr. Gregg, before the three-year statutory period for filing a wrongful death

claim had expired. It is our conclusion, therefore, that Parrillo’s wrongful death claim against




8
  We note that the hearing justice believed the statute of limitations was tolled until Parrillo
received Mr. Santos’s medical records on August 23, 2012. However, as we observed in
O’Sullivan and reiterate above in footnote six, “[i]n the usual situation, the plaintiff would be
aware of the wrong (or the reasonably suspected wrong) at or immediately following the death
and would know at that time which defendants should be named.” O’Sullivan, 874 A.2d at 187.
Nonetheless, because Parrillo did not name Dr. Gregg as a defendant until more than three years
after both Mr. Santos’s death and Parrillo’s receipt of the medical records, we need not, and do
not, express an opinion as to whether the statute of limitations began running on the date of Mr.
Santos’s death or on the date that Parrillo received Mr. Santos’s medical records.

                                               - 12 -
Dr. Gregg is time barred. 9

       In the face of a looming statute of limitations, plaintiffs are not devoid of options when

they do not know the identity of all parties responsible for tortious conduct that they believe

caused an injury. Mechanisms are available outside of § 10-7-2 that may preserve a claim while

a plaintiff’s investigation is ongoing. For example, G.L. 1956 § 9-5-20 allows plaintiffs to “toll

an applicable statute of limitations against a known but then unidentifiable defendant * * * by

designating that unidentified defendant by means of a fictitious name, such as John Doe.”

Grossi v. Miriam Hospital, 689 A.2d 403, 404 (R.I. 1997); see § 9-5-20. It is true that, as

Parrillo argues, she was in no way required to employ John Doe defendants or to make use of the

rules of civil procedure to compel more responsive answers to the discovery requests that she

maintains were answered in an opaque, confusing, and incomplete manner. Unfortunately,

however, because Parrillo did not avail herself of these mechanisms, she was unprepared when

the statutory period for filing a wrongful death claim against Dr. Gregg expired. Rhode Island’s

statute of limitations on wrongful death claims cannot be circumvented to accommodate

Parrillo’s failure to make use of the tools available to her.

       Our holding today underscores the importance of promptly and assiduously investigating

9
  Parrillo also briefly, and without citing any caselaw, contends that Rhode Island Hospital’s
answers to interrogatories were so unclear that they amounted to intentional obfuscation of Dr.
Gregg’s role in Mr. Santos’s medical care. Parrillo cites to G.L. 1956 § 9-1-20, which, she
contends, tolls the statute of limitations if the defendant acted in any way to conceal the
existence of a cause of action. See § 9-1-20. Assuming, without deciding, that this bare bones
argument was sufficiently developed in Parrillo’s brief, we nonetheless observe that § 9-1-20
applies only where “the party asserting the statute-of-limitations defense attempted by fraud or
misrepresentation to conceal the existence of the cause of action.” Renaud, 662 A.2d at 714
(internal punctuation omitted). It is not sufficient to allege that one defendant has acted to
conceal a cause of action against another defendant. See id. Parrillo takes issue only with the
discovery provided by Rhode Island Hospital, and does not allege any obfuscation on the part of
Dr. Gregg, the party asserting the statute of limitations defense. Therefore, even though we
agree with Parrillo that Rhode Island Hospital’s interrogatory answers were not particularly
transparent, we nonetheless conclude that § 9-1-20 is inapplicable to this case.

                                                - 13 -
the facts of one’s claim. Despite obtaining Mr. Santos’s medical records within months of his

death, Parrillo did not file a wrongful death suit until January 2014 and did not even begin the

process of discovery until February 2015—almost three years to the day after Mr. Santos’s death.

While a plaintiff’s reasonable diligence is not a prerequisite to tolling under § 10-7-2, as it is for

other statutes of limitations, such as that for medical malpractice, see O’Sullivan, 874 A.2d at

185-86, plaintiffs must nevertheless “investigate diligently who may or may not have had any

exposure to liability during treatment” lest the statute of limitations expire before they have filed

claims against all of the responsible parties. Dionne v. Baute, 589 A.2d 833, 835 (R.I. 1991). As

we said in Benner, “[w]ithout question, [a potential plaintiff] must carry out both factual and

legal investigations of varying durations. * * * This does not mean that the statute of limitations

will be tolled until the investigation is complete. Such a doctrine would render the statute of

limitations meaningless and ineffective.” Benner, 641 A.2d at 336.

       It is possible that, had she diligently investigated her claim and timely named Dr. Gregg

as a defendant, Parrillo could have maintained a viable wrongful death action against him.

Nevertheless, as the United States Supreme Court has said: “It goes without saying that statutes

of limitations often make it impossible to enforce what were otherwise perfectly valid claims.

But that is their very purpose, and they remain as ubiquitous as the statutory rights or other rights

to which they are attached or are applicable.” United States v. Kubrick, 444 U.S. 111, 125

(1979); see Benner, 641 A.2d at 338; see also Ryan v. Roman Catholic Bishop of Providence,

941 A.2d 174, 180-81 (R.I. 2008).

                                                 IV

                                            Conclusion

       For the reasons set forth in this opinion, we affirm the entry of summary judgment. The




                                                - 14 -
papers shall be remanded to the Superior Court.

       Justice Goldberg did not participate.




                                               - 15 -
STATE OF RHODE ISLAND AND                                   PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Dawn M. Parrillo, Administratrix of the Estate of
Title of Case
                                     Daniel Santos v. Rhode Island Hospital et al.
                                     No. 2017-235-Appeal.
Case Number
                                     (PC 14-91)
Date Opinion Filed                   March 14, 2019

Justices                             Suttell, C.J., Flaherty, Robinson, and Indeglia JJ.

Written By                           Associate Justice Francis X. Flaherty

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Maureen B. Keough
                                     For Plaintiff:

                                     Brian R. Cunha, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Robert P. Landau, Esq.




SU-CMS-02A (revised June 2016)